Case 1:19-cr-00307-RCL Document 20 Filed 10/24/19 Page 1 of 9

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on May 7, 2019

UNITED STATES OF AMERICA
v.

WILLIS PIERRE LEWIS,
BRITTANY JONES,

aD anc

RONDA MANNS,

Defendants.

CRIMINAL NO. 1:19-cr-00307-RCL
MAGISTRATE NO. 19-MJ-200-01
VIOLATIONS:

18 U.S.C. §§ 1591(a)(1), (a)(2), and (b)(1)
(Sex Trafficking by Force, Fraud, and
Coercion)

18 U.S.C. § 1591(a)(1), (a)(2), and (b)(2)
(Sex Trafficking of Minors)

18 U.S.C. § 1594(c)
(Conspiracy to Sex Traffic Minors)

18 U.S.C, § 2423(a)
(Transportation of a Minor with Intent to
Engage in Criminal Sexual Activity)

18 U.S.C. § 2423(e)

(Conspiracy to Transport Minors with
Intent to Engage in Criminal Sexual
Activity)

18 U.S.C. § 2421(a)
(Transportation)

18 U.S.C. § 1952(a)(3)(A)
(Interstate Travel and Transportation in
Aid of Racketeering)

18 U.S.C. § 922(g)(1)

(Unlawful Possession of a Firearm by a
Person Convicted of a Crime Punishable
by Imprisonment for a Term Exceeding
One Year)
Case 1:19-cr-00307-RCL Document 20 Filed 10/24/19 Page 2 of 9

18 U.S.C. § 1591(d)
(Obstruction of Enforcement of Title 18
U.S.C. § 1591)

22 D.C. Code § 404(a)(1)
(Assault)

Forfeiture: 18 U.S.C. § 1594(d), 2428(a);
(a)(2)(A); 21 U.S.C. § 853(p)

FIRST SUPERSEDING INDICTMENT

The Grand Jury Charges that:
COUNT ONE

Between on or about April 25, 2019, and May 11, 2019, in the District of Columbia and
elsewhere, the defendant, WILLIS PIERRE LEWIS, did. in or affecting interstate commerce,
knowingly recruit, entice, harbor, transport, provide, obtain, advertise, maintain, patronize, and
solicit by any means, and benefit financially by receiving anything of value for participating in a
venture that did recruit, entice, harbor, transport, provide, obtain, advertise, maintain, patronize,
and solicit by any means, a person who had not attained the age of 18 — that is, Z.S. — having had
a reasonable opportunity to observe Z.S. and knowing and in reckless disregard that Z.S. was under
tie age of 18 years old, by means of force, threats of force. fraud, and coercion, and any
combination of such means, knowing and in reckless disregard that Z.S. would be caused to engage
in a commercial sex act.

(Sex Trafficking by Force, Fraud, and Coercion, in violation of Title 18, United States
Code, Sections 1591(a)(1), (a)(2), and (b)(1))

COUNT TWO
Between on or about April 25, 2019, and May 11, 201 9, in the District of Columbia and
elsewhere, the defendant, WILLIS PIERRE LEWIS, did, in or affecting interstate commerce,

knowingly recruit, entice, harbor, transport, provide, obtain, advertise, maintain, patronize, and
Case 1:19-cr-00307-RCL Document 20 Filed 10/24/19 Page 3 of 9

solicit by any means, and benefit financially by receiving anything of value for participating in a
venture that did recruit, entice, harbor, transport, provide, obtain, advertise, maintain, patronize,
and solicit by any means, a person who had not attained the age of 18 — that is, T.H.Y. — having
had a reasonable opportunity to observe T.H.Y. and knowing and in reckless disregard that T.H.Y. -
was under the age of 18 years old, by means of force, threats of force, fraud, and coercion, and any
combination of such means, knowing and in reckless disregard that T.H.Y. would be caused to
engage in a commercial sex act.

(Sex Trafficking by Force, Fraud, and Coercion, in violation of Title 18, United States
Code, Sections 1591(a)(1), (a)(2), and (b)(1))

COUNT THREE

Between on or about April 25, 2019, and May 11, 2019, in the District of Columbia and
elsewhere, the defendants, WILLIS PIERRE LEWIS and BRITTANY JONES, did. in or
affecting interstate commerce, knowingly recruit, entice, harbor, transport, provide, obtain,
advertise, maintain, patronize, and solicit by any means, and benefit financially by receiving
anything of value for participating in a venture that did recruit, entice, harbor, transport, provide,
obtain, advertise, maintain, patronize, and solicit by any means, a person who had not attained the
age of 18 — that is, Z.S., a 15-year-old minor female — having had a reasonable opportunity to
observe Z.S. and knowing and in reckless disregard that Z.S. was under the age of 18 years old,
knowing and in reckless disregard that Z.S. would be caused to engage in a commercial sex act.

(Sex Trafficking of Minors, in violation of Title 18, United States Code. Sections
1591(a)(1), (a)(2), and (b)(2))

COUNT FOUR
Between on or about April 25, 2019, and May 11, 2019, in the District of Columbia and

elsewhere, the defendants, WILLIS PIERRE LEWIS and BRITTANY JONES, did, in or
Case 1:19-cr-00307-RCL Document 20 Filed 10/24/19 Page 4 of 9

affecting interstate commerce, knowingly recruit, entice, harbor, transport, provide, obtain,
advertise, maintain, patronize. and solicit by any means, and benefit financially by receiving
anything of value for participating in a venture that did recruit, entice, harbor, transport, provide,
obtain, advertise, maintain, patronize, and solicit by any means, a person who had not attained the
age of 18 — that is, T.H.Y., a 17-year-old minor female — having had a reasonable opportunity to
observe T.H.Y. and knowing and in reckless disregard that T.H.Y. was under the age of 18 years
old, knowing and in reckless disregard that T.H.Y. would be caused to engage in a commercial sex
act.

(Sex Trafficking of Minors, in violation of Title 18, United States Code, Sections
1591(a)(1), (a)(2), and (b)(2))

Between on or about April 25, 2019, and May 11, 2019, in the District of Columbia and
elsewhere, in or affecting interstate commerce, the defendants, WILLIS PIERRE LEWIS,
BRITTANY JONES, (and RONDA MANNS, did combine, conspire,
confederate, and agree with co-conspirators, known and unknown to the grand jury, to knowingly
recruit, entice, harbor, transport, provide, obtain, advertise, maintain, patronize, and solicit by any
means, and benefit financially by receiving anything of value for participating in a venture that did
recruit, entice, harbor, transport, provide, obtain, advertise, maintain, patronize, and solicit by any
means, two female minors whose initials are T.H.Y. and Z.S., having had a reasonable opportunity
to observe T.H.Y. and Z.S. and knowing and in reckless disregard that T.H.Y. and Z.S. were under
the age of 18 years old and in knowing and in reckless disregard that T.H.Y. and Z.S. would be
caused to engage in commercial sex acts.

(Conspiracy to Sex Traffic Minors, in violation of Title 18, United States Code. Section
1594(c))
Case 1:19-cr-00307-RCL Document 20 Filed 10/24/19 Page 5of9

COUNT SIX
Between on or about April 25, 2019, and May 11, 2019. in the District of Columbia and
elsewhere, the defendants, WILLIS PIERRE LEWIS and BRITTANY JONES, did knowingly
transport Z.S., an individual who had not attained the age of 18 years. that is, 15 years of age. in
interstate or foreign commerce, with intent that Z.S. engage in any sexual activity for which any
person can be charged with a criminal offense.

(Transportation of a Minor with Intent to Engage in Criminal Sexual Activity, in
violation of Title 18, United States Code, Section 2423(a))

COUNT SEVEN
Between on or about April 25, 2019, and May 11, 2019, in the District of Columbia and
elsewhere, the defendants, WILLIS PIERRE LEWIS and BRITTANY JONES, did knowingly
transport T.H.Y.. an individual who had not attained the age of 18 years, that is, 17 years of age.
in interstate or foreign commerce, with intent that T.H.Y. engage in any sexual activity for which
any person can be charged with a criminal offense.

(Transportation of a Minor with Intent to Engage in Criminal Sexual Activity, in
violation of Title 18, United States Code, Section 2423(a))

COUNT EIGHT
Between on or about April 25, 2019, and May 11, 2019, in the District of Columbia and
elsewhere, the defendants, WILLIS PIERRE LEWIS and BRITTANY JONES, did knowingly
combine, conspire, confederate, and agree with co-conspirators, known and unknown to the grand
jury, to transport Z.S. and T.H.Y.. individuals who had not attained the age of 18 years, that is, 15
and 17 years of age. respectively. in interstate or foreign commerce. with intent that Z.S. and

T.H.Y. engage in any sexual activity for which any person can be charged with a criminal offense.

(Conspiracy to Transport Minors with Intent to Engage in Criminal Sexual Activity,
in violation of Title 18, United States Code, Section 2423(e))

5
Case 1:19-cr-00307-RCL Document 20 Filed 10/24/19 Page 6 of 9

COUNT NINE

Between on or about April 25, 2019, and May 11, 2019, in the District of Columbia and
elsewhere, the defendants, WILLIS PIERRE LEWIS and BRITTANY JONES, did knowingly
transport an individual in interstate and foreign commerce, that is, Z.S., with the intent that such
individual engage in prostitution and in any sexual activity for which any person can be charged
with a criminal offense.

(Transportation, in violation of Title 18, United States Code, Section 242 1(a))

COUNT TEN

‘Between on or about April 25, 2019, and May 11, 2019, in the District of Columbia and
elsewhere, the defendants, WILLIS PIERRE LEWIS and BRITTANY JONES, did knowingly
transport an individual in interstate and foreign commerce, that is, T.H.Y., with the intent that such
individual engage in prostitution and in any sexual activity for which any person can be charged
with a criminal offense.

(Transportation, in violation of Title 18, United States Code, Section 2421(a))

COUNT ELEVEN

Between on or about April 25, 2019, and-May 11, 2019, in the District of Columbia and
elsewhere, in and affecting interstate commerce, the defendant, the defendants, WILLIS PIERRE
LEWIS, BRITTANY JONES, and RONDA MANNS, together with co-conspirators, known and
unknown to the grand jury. knowingly traveled in interstate commerce and used an instrumentality
of interstate commerce, including cellphones and the internet, with intent to otherwise promote,
manage, establish, carry on and facilitate the promotion, management, establishment, and carrying

on of prostitution offenses in violation of the laws of the District of Columbia and of the United
Case 1:19-cr-00307-RCL Document 20 Filed 10/24/19 Page 7 of 9

States, and thereafter performed and attempted to perform an act to promote, manage, establish
and carry on such unlawful prostitution activity.

(Interstate Travel and Transportation in Aid of Racketeering, in violation of Title 18,
United States Code, Section 1952(a)(3)(A))

COUNT TWELVE
Between on or about April 25, 2019, and May 11, 2019, in the District of Columbia and
elsewhere, the defendant, WILLIS PIERRE LEWIS, knowing he had been convicted of a crime
punishable by imprisonment for a term exceeding one year in Anne Arundel County, Maryland in
criminal case no. K0202270 and in criminal case no. 02K05001443, did unlawfully and knowingly
possess a firearm, that is, a black handgun, which had been possessed, shipped, and transported in
and affecting interstate and foreign commerce.
(Unlawful Possession of a Firearm by a Person Convicted of a Crime Punishable by
- Imprisonment for a Term Exceeding One Year. in violation of Title 18, United States
Code, Section 922(g)(1))
COUNT THIRTEEN
Between on or about July 30, 2019, and September 9. 2019, in the District of Columbia,
the defendant, WILLIS PIERRE LEWIS, attempted to obstruct, interfere with and prevent
enforcement of Title 18 U.S.C. Section 1591, which prohibits sex trafficking of minors and sex

trafficking by force, fraud, or coercion.

(Obstruction of Enforcement of Title 18 U.S.C. Section 1591, in violation of Title 18,
United States Code, Section 1591(d))

COUNT FOURTEEN
Between on or about July 30, 2019, and August 30, 2019, in the District of Columbia, the

defendant, RONDA MANNS, attempted to obstruct, interfere with and prevent enforcement of
Case 1:19-cr-00307-RCL Document 20 Filed 10/24/19 Page 8 of 9

Title 18 U.S.C. Section 1591, which prohibits sex trafficking of minors and sex trafficking by
force, fraud, or coercion.

(Obstruction of Enforcement of Title 18 U.S.C. Section 1591, in violation of Title 18,
United States Code, Section 1591(d))

COUNT FIFTEEN
On or about February 1, 2019, in the District of Columbia, the defendant, WILLIS
PIERRE LEWIS, unlawfully assaulted and threatened Ashley Taylor in a menacing manner.

(Assault, in violation of 22 D.C. Code Section 404(a)(1))

FORFEITURE ALLEGATION

l. Upon conviction of the offenses alleged in Counts One through Five, the defendants
shall forfeit to the United States any interest in any property, real or personal, that was used or
intended to be used to commit or to facilitate the commission of such violations; and any property,
real or personal, constituting or derived from, any proceeds that such person obtained, directly or
indirectly, as a result of such violations, pursuant to 18 U.S.C. Section 1594(d). The United States
will also seek a forfeiture money judgment equal to the value of any property, real or personal,
that was used or intended to be used to commit or to facilitate the commission of such violations;
and any property, real or personal, constituting or derived from, any proceeds that such person
obtained, directly or indirectly, as a result of such violations.

2. Upon conviction of the offenses alleged in Counts Six through Ten, the defendants
shall forfeit to the United States any interest in any property, real or personal, that was used or
intended to be used to commit or facilitate the commission of these violations and any property,
real or personal, constituting or derived from any proceeds the defendants obtained, directly or

indirectly as a result of these violations, pursuant to 18 U.S.C. Section 2428(a). The United States
Case 1:19-cr-00307-RCL Document 20 Filed 10/24/19 Page 9 of 9

will also seek a forfeiture money judgment equal to the value of any property, real or personal,

that was used or intended to be used to commit or to facilitate the commission of such violations;

and any property, real or personal, constituting or derived from any proceeds the defendants

obtained, directly or indirectly, as a result of such violations.

3.

If any of the property described above as being subject to forfeiture, as a result of

any act or omission of the defendants:

a.

b.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;

. has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property that cannot be divided without
difficulty;

the defendants shall forfeit to the United States any other property of the defendants, up to the

value of the property described above, pursuant to 21 U.S.C. Section 853(p).

(Criminal Forfeiture, pursuant to Title 18, United States Code, Sections 1594(d) and
2428(a), and Title 21, United States Code, Section 853(p))

y Bove Ke in

A TRUE BILL

FOREPERSON

4nd for the District of Columbia
